Exhibit 99. (a)(1)(G) This announcement is neither an offer to purchase nor a solicitation of an offer to sell Shares (as defined below). The Offer (as defined below) is made solely by the Offer to Purchase, dated November 10, 2011, and the related Letter of Transmittal and any amendments or supplements thereto. In reliance on Rule14d-10(b)(2) promulgated under the Securities Exchange Act of 1934, as amended (the "Exchange Act"), the Offer is not being made to (nor will tenders be accepted from or on behalf of) holders of Shares in any jurisdiction in which the making of the Offer or the acceptance thereof would not be in compliance with the securities, blue sky or other laws of such jurisdiction or any administrative or judicial action pursuant thereto. Purchaser (as defined below) may, in its discretion, take such action as it deems necessary to make the Offer to holders of Shares in such jurisdiction. Notice of Offer to Purchase for Cash All Outstanding Shares of Common Stock of FAMILY BENEFIT LIFE INSURANCE COMPANY at $11.05 Net Per Share in Cash by TRINITY LIFE INSURANCE COMPANY, a wholly-owned subsidiary of FIRST TRINITY FINANCIAL CORPORATION Trinity Life Insurance Company, an Oklahoma corporation ("Purchaser") and a wholly-owned subsidiary of First Trinity Financial Corporation, an Oklahoma corporation ("Parent"), offers to purchase for cash all outstanding shares of common stock, $1.00 par value ("Shares"), of Family Benefit Life Insurance Company, a Missouri corporation (the "Company"), at a price of $11.05 per Share, net to the seller in cash, without interest thereon and less any applicable withholding taxes (the "Offer Price"), upon the terms and subject to the conditions set forth in the Offer to Purchase, dated November 10, 2011 (as may be amended or supplemented from time to time, the "Offer to Purchase"), and in the related Letter of Transmittal (as may be amended or supplemented from time to time, the "Letter of Transmittal" and, together with the Offer to Purchase, the "Offer"). Tendering shareholders who have Shares registered in their names and who tender directly to Bank of Oklahoma, NA (the "Depositary") will not be obligated to pay brokerage fees or commissions or, except as set forth in the Letter of Transmittal, transfer taxes on the purchase of Shares by Purchaser pursuant to the Offer. THE OFFER AND WITHDRAWAL RIGHTS WILL EXPIRE AT 12:00 MIDNIGHT, JEFFERSON CITY TIME, ON THE NIGHT OF FRIDAY, DECEMBER 9, 2011, UNLESS THE OFFER IS EXTENDED. The Offer is being made to acquire all outstanding Shares.Purchaser is acquiring the Shares to exercise control over the Company. The Offer is not subject to a financing condition; however, the Offer is subject to a minimum tender condition (the "Minimum Condition"). For the Minimum Condition to be satisfied, the sum of (a)the Shares validly tendered and not properly withdrawn in the Offer and (b)the Shares already owned by Purchaser must exceed 50% of the Shares issued and outstanding on the expiration date of the Offer.Based on information provided by the Company as of September 30, 2011, and assuming no additional Shares are issued after that date, 242,440 Shares must be tendered in the Offer in order to satisfy the Minimum Condition. 1 The board of directors of the Company has unanimously (i)determined that the Offer is advisable, fair to and in the best interests of the Company and the shareholders of the Company, and (ii)resolved to recommend that the holders of Shares accept the Offer, tender their Shares to Purchaser pursuant to the Offer. The Purchaser will extend the Offer for successive periods of up to ten business days each if, at any scheduled expiration date, any of the conditions to the Offer has not been satisfied or waived by Purchaser in its sole discretion. Any extension, delay, termination, waiver or amendment of the Offer will be followed as promptly as practicable by public announcement thereof, and such announcement in the case of an extension will be made no later than 9:00 AM, Jefferson City, Missouri time, on the next business day after the previously scheduled expiration of the Offer. For purposes of the Offer, Purchaser will be deemed to have accepted for payment and thereby purchased Shares validly tendered and not properly withdrawn if and when Purchaser gives oral or written notice to the Depositary of Purchaser's acceptance for payment of such Shares pursuant to the Offer. Upon the terms and subject to the conditions of the Offer, Purchaser will pay for Shares accepted for payment pursuant to the Offer by depositing the purchase price therefor with the Depositary, which will act as agent for the tendering shareholders for purposes of transmitting such payments to the tendering shareholders.
